              Case 1:19-cv-10156-LGS-BCM Document 83 Filed 04/12/21 Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF NEW YORK


         THE BOSTON CONSUL TING GROUP, INC .,

                            Plaintiff / Counterclaim-Defendant,

                                  -against-                           Civil Action No.: I: I9-cv-l O156 (LGS)
                                                                      (BCM)
         NCR CORPORATION,

                            Defendant / Counterclaim-Plaintiff.



                STIPULATION AND [PROPOSED) ORDER OF VO LUNT ARY DISMISSAL
                             PURSUANT TO F.R.C.P. 41(a)(l)(A}(ii}

                 IT IS HEREBY STIPULATED AND AGREED, by and between The Boston Consulting

         Group, Inc. and NCR Corporation, through their undersigned counsel, that the above-captioned

         action shall be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

         4l(a)(l)(A)(ii), with each party to pay its own costs and attorneys' fees.



          Dated: April 12, 2021

                                                                    CRAVATH, SWAINE & MOORE LLP


                                                                    David R. Marriott
                                                                    Yonatan Even
          Sara Bussiere                                             Lelia Ledain

          200 Liberty Street                                        Worldwide Plaza
          New York, NY I 0281                                       825 Eighth A venue
          (2 12) 504-6000                                           New York, NY 10019
                                                                    (2 12) 474-1000

          jason.halper@cwt.com                                      dmarriott@cravath.com
          jared.stani sci@cwt.com                                   yeven@cravath.co m
          sara. buss iere@cwt.com                                   Iledai n@cravath.com

SO ORDERED.

Dated: April 12, 2021
       New York, New York
